      Case 2:20-cv-01001-KWR-KRS Document 21 Filed 12/02/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


MICHAEL HALL,

       Plaintiff,

v.                                                                 No. 2:20-cv-1001 KWR/KRS

TRAVELERS PERSONAL
INSURANCE COMPANY, et al.,


       Defendants.

                 ORDER ADOPTING JOINT STATUS REPORT AND
              PROVISIONAL DISCOVERY PLAN WITH MODIFICATIONS

       At the Rule 16 scheduling conference held on December 2, 2020, the Court reviewed the

parties’ Joint Status Report and Provisional Discovery Plan, and adopted it as modified by the

dates provided in the Court’s Scheduling Order, filed concurrently with this Order.

       IT IS SO ORDERED.




                                             ___________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE
